DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsirkin et al (US20170147378) Herein after Tsirkin.

AS to claim 1, Tsirkin discloses a configuration management device comprising: configuration storage means for storing configuration information of a 5bridge including a 
 bus recognition means for reading the configuration information of the input/output device connected to the bridge from the input/output device, and storing the configuration information in the configuration storage means (Fig. 1, with IOMMU, and para. 0007);
 virtual resource definition storage means for defining a virtual connection 10between the virtual bridge and the input/output device connected to connection means other than the bridge (Fig. 1 where the hypervisor maps the machine configuration including connections, para. 0009); 
and device access transfer means for receiving a read request for the configuration information transmitted by the bus recognition means with respect to the input/output device connected to the virtual bridge, reading the 15configuration information from the input/output device for which the virtual connection is defined, and transmitting the configuration information to the bus recognition means (Fig. 1, and para. 0020).

As to claim 7, Tsirkin discloses a configuration management method comprising: providing configuration storage means for storing configuration 20information of a bridge including a virtual bridge and of an input/output device (Fig. 1 with hypervisor (180), virtual bridge (in 170a), and I/O (in 110) to manage request, (para. 0007);
 providing bus recognition means for reading the configuration information of the input/output device connected to the bridge from the input/output device, and storing the configuration information in the configuration storage means (Fig. 1, with IOMMU, and para. 0007);
25defining a virtual connection between a virtual bridge and an input/output device connected to connection means other than a bridge (Fig. 1 where the hypervisor maps the machine configuration including connections, para. 0009);
 and receiving a read request for the configuration information transmitted by the bus recognition means to the input/output device connected to the virtual Docket No. J-20-0039 38 bridge, reading 

As to claim 10, Tsirkin discloses  a storage medium storing a configuration management program that causes a computer including 10configuration storage means for storing configuration information of a bridge including a virtual bridge and of an input/output device (Fig. 1 with hypervisor (180), virtual bridge (in 170a) , and I/O (in 110) to manage request, (para. 0007); 
and bus recognition means for reading the configuration information of the input/output device connected to the bridge from the input/output device, and storing the configuration information in the configuration storage means (Fig. 1, with IOMMU, and para. 0007), to 15execute: virtual resource definition storage processing of defining a virtual connection between the virtual bridge and the input/output device connected to connection means other than the bridge (Fig. 1 where the hypervisor maps the machine configuration including connections, para. 0009); 
and device access transfer processing of receiving a read request for the 20configuration information transmitted by the bus recognition means with respect to the input/output device connected to the virtual bridge, reading the configuration information from the input/output device for which the virtual connection is defined, and transmitting the configuration information to the bus recognition means (Fig. 1, and para. 0020).

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin as applied to claim1/7 above, and further in view of Kaplan et al (US10223159) hereinafter Kaplan.
As to claims 2, and 8, Tsirkin does not disclose  the configuration management device wherein 20the bus recognition means reads, when performing a presence check of the bridge and receiving a check response indicating presence, the configuration information of the bridge from the bridge, and stores the configuration information in the configuration storage means, the virtual resource definition storage means stores the configuration 25information of the virtual bridge, and the configuration management device further comprises: access intermediation means for receiving the check response, and, when the check response indicates absence, changing the check response into a check Docket No. J-20-0039 36 response indicating presence of the virtual bridge and transmitting the check response to the bus recognition means; and bridge access processing means for receiving a read request for the configuration information transmitted from the bus recognition means to the 5virtual bridge, and transmitting the configuration information of the virtual bridge.
However, Kaplan teaches when performing a presence check of the bridge and receiving a check response indicating presence, the configuration information of the bridge from the bridge, and stores the configuration information in the configuration 
 access intermediation means for receiving the check response, and, when the check response indicates absence, changing the check response into a check Docket No. J-20-0039 36 response indicating presence of the virtual bridge and transmitting the check response to the bus recognition means (Fig. 3, and step 309 where system set up occurs); 
and bridge access processing means for receiving a read request for the configuration information transmitted from the bus recognition means to the 5virtual bridge, and transmitting the configuration information of the virtual bridge.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the monitoring capability of Kaplan in the system of Tsirkin to give visibility into the system health, (COL. 2, lines 20-30).

  As to claim 3, Kaplan discloses The configuration management device according to claim 2, wherein the access intermediation means receives the check response by detecting 10an interrupt generated when communicating the check response.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the monitoring capability of Kaplan in the system of Tsirkin to give visibility into the system health, (COL. 2, lines 20-30).
  

Claims 4, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin as applied to claim1/7 above, and further in view of Kaplan et al (US104234379) hereinafter Kaplan2.


One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the monitoring capability of Kaplan2 in the system of Tsirkin to give full flexibility to the virtualized system (COL. 1, lines 44-62).
  
As to claim 5, Tsirkin discloses a configuration management system comprising: Docket No. J-20-0039 37 the configuration management device in which the bridge and the input/output device are connected by a bus conforming to a predetermined input/output bus standard (Fig. 4 using the protocol of the guest, para. 0044); 
and an input/output box that includes the input/output device and a remote 5bridge connecting the input/output device to a communication network, wherein the device access transfer means generates an input/output packet conforming to the predetermined input/output bus standard in response to a read request for the configuration information, (Fig. 4, step 460, and para. 0046) 
and transmits the input/output packet by loading the input/output packet on a frame for the communication network, 10and the remote bridge extracts the input/output packet from 
  
As to claim 6, Kaplan discloses the configuration management system wherein 15the device access transfer means generates an input/output packet conforming to a PCI Express standard (COL. 2, lines 5-10). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the monitoring capability of Kaplan in the system of Tsirkin to give visibility into the system health, (COL. 2, lines 20-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US10423560) which teaches a PCIe virtual system with virtual hot-plug capability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184